Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination (RCE) under 37 CFR 1.114, including the
fee set forth in 37 CFR 1.17(e), was filed in this application after Notice of Allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
June 14, 2022 has been entered.


Response to Arguments
3.	Applicant’s arguments with respect to claims 1-5, 10-20 and 25-46 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argues that in light of Examiner previous indicated allowable subject matter with respect to the previous Notice of Allowance office action that the recently amended claims are in condition for allowance.
	

Examiner disagrees.  In light of Applicant recent amendment, the Application is not in condition for allowance.  Examiner previous indicated allowable subject matter 
states that the subject matter has to be “in combination with all the other limitations of the claim.”   Examiner noticed that Applicant removed limitations from the independent claims and incorporated them into the newly added dependent claims 39-46.  Therefore, the Application is not in condition for allowance.  Although a new prior art search has been performed, Examiner has utilized prior art which was filed on June 14, 2022 with Applicant IDS.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 36 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 36, Applicant is claiming “transmit a first beam failure recovery request via the first link based on detecting the beam failure of the first link,
wherein the beam failure recovery request is a second beam failure recovery
request.”

Applicant appears to be claiming that the transmitted first beam failure recovery request is also a second beam failure recovery request, which is confusing.  Examiner 
questions, how can the same claimed “transmitted first beam failure recovery request” also be a “second beam failure recovery request?”
Claim 37 depends on claim 36, therefore, claim 36 is rejected as well.


Claim Rejections - 35 USC §103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


8. 	Claims 1, 2, 3, 10-13, 16, 17, 18, 25, 27, 28, 39, 41, 43 and 45, are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al (USPGUPUB 20200178338) in view of INTEL Corp. (WO 2013/155265; cited by Applicant in IDS filed 3/20/2019; hereafter, INTEL.) 

Regarding claim 1, 12, 16 and 27, AHN et al disclose first apparatus for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (see Fig. 10 & 11, para: 0588 & 0589 memory coupled to processor):
detect a beam failure of a first link between the first apparatus and a second apparatus (see Fig. 9, para: 0009, 0017, 0360 & 0363, failure detection between devices), wherein the first link is a direct link between the first apparatus and the second apparatus (see Figure 9 and Figure 10, a direct link between a first apparatus and second apparatus);
transmit a beam failure recovery request indicating the beam failure of the first link, wherein the beam failure recovery request is transmitted via a second link of the first apparatus (see para: 0013, 0533, 0580, 0581, although Ahn teaches various embodiments w/r to communicating beam failure recovery request, one embodiment includes sending a beam failure recovery request using a second 
resource/channel, where a message/indicator type PUCCH indicator type is allocated for beam failure, whereby information on which link has failed is 


provided); and performing a beam failure recovery procedure, to select one or more beams for communication between the first apparatus and the second apparatus (eNB/base station) (see para: 0030, 0132, select beam associated with beam failure recovery process.)
Although Ahn fail to teach “wherein the second link is an indirect link between the first apparatus and the second apparatus via a third apparatus,
 in analogous art, Intel disclose wherein the second link is an indirect link between the first apparatus and the second apparatus via a third apparatus that communicates/relay the beam failure recovery request to the second apparatus (see Figure 5, block 503, 506 and 508, and see Figure 4, block 403 and block 407, second link indirect link between a first UE and second UE via a eNB/third apparatus.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing to implement wherein the second link is an indirect link between the first apparatus and the second apparatus via a third apparatus that relays the beam failure recovery request to the second apparatus as taught by Intel with the combined teachings of Ahn et al to further provide managing beam recovery in a wireless system.

Regarding claim 2, 17 and 28, AHN et al disclose wherein the first link and the second link use a same frequency band (see para: 0197, 283, links utilizing same frequency band.)



Regarding claim 3 and 18, AHN et al disclose wherein the frequency band is a millimeter wave frequency band (see para: 0164, milli-meter wave frequency.)

Regarding claim 10 and 25, Ahn disclose wherein a beam management configuration, that indicates one or more resources associated with performing the beam failure recovery procedure, is communicated via the second link (see para: 0544, 
0580, 581, wherein the indicator/message type used includes index for beam resource candidate (para: 0544), when no response is received when sending BFRR in first resource (link/channel), UE retransmits BFRR utilizing message indicator type PUCCH in second resource (see para: 0581.)

Regarding claim 11 and 26, Ahn disclose wherein the beam failure recovery request indicates the one or more beams to be used for communication between the first apparatus and the second apparatus (see para: 0544, 0580, 581, communication between WTRU devices (UEs and eNBs), wherein the indicator/message type used includes index for beam resource candidate (para: 0544.)

Regarding claim 12, Ahn disclose a method of wireless communication, comprising:
receiving, from a first apparatus, a beam failure recovery request indicating a beam failure of a first link between the first apparatus and a second apparatus (see Fig. 9, para: 0009, 0017, 0360 & 0363, failure detection between devices/apparatus); 

wherein the beam failure recovery request is received via a second link of the second apparatus (see para: 0013, 0533, 0580, 0581, although Ahn teaches various embodiments w/r to communicating beam failure recovery request, one embodiment includes sending a beam failure recovery request using a second resource/channel, where a message/indicator type PUCCH indicator type is allocated for beam failure, whereby information on which link has failed is provided.)  In addition, Ahn disclose wherein the first link is a direct link between the 
first apparatus and the second apparatus (see Figure 9 and Figure 10, a direct link between a first apparatus and second apparatus);
Ahn further teach initiating, by the second apparatus, a beam failure recovery procedure, to select one or more beams for communication between the first apparatus and the second apparatus (eNB/base station) (see para: 0030, 0132, select beam associated with beam failure recovery process), 
Although Ahn fail to teach “wherein the second link is an indirect link between the first apparatus and the second apparatus via a third apparatus that relays the beam failure recovery request to the second apparatus,” in analogous art, Intel disclose wherein the second link is an indirect link between the first apparatus and the second apparatus via a third apparatus that communicates/relay the beam failure recovery request to the second apparatus (see Figure 5, block 503, 506 and 508, and see Figure 4, block 403 and block 407, second link indirect link between a first UE and second UE via a eNB/third apparatus.)


Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing to implement wherein the second link is an indirect link between the first apparatus and the second apparatus via a third apparatus that relays the beam failure recovery request to the second apparatus as taught by Intel with the teachings Ahn et al to further provide managing beam recovery in a wireless system.

Regarding claim 13, Ahn et al disclose wherein the first link and the second link use a same frequency band (see para: 0197, 283, links utilizing same frequency band.)

Regarding claim 35, AHN teaches wherein the second link is an ultra-reliable low latency communication (URLLC) link (see Fig. 2, para:0103, 0159, second link/Uplink is URLLC link.)

Regarding claim 38, AHN disclose wherein the beam failure recovery request is transmitted via the second link without transmitting a beam failure recovery request via the first link (see para: 0012, communicate beam failure recovery request thru PUCCH/uplink/second link.)

Regarding claims 39, 41, 43 and 45, Ahn is vague on teaching the beam failure recovery request to the second apparatus,” in analogous art, Intel disclose wherein the second link is an indirect link between the first apparatus and the second apparatus via 

a third apparatus that communicates/relay the beam failure recovery request to the second apparatus (see Figure 5, block 503, 506 and 508, and see Figure 4, block 403 and block 407, second link indirect link between a first UE and second UE via a eNB/third apparatus.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing to implement wherein the second link is an indirect link between the first apparatus and the second apparatus via a third apparatus that relays the beam failure recovery request to the second apparatus as taught by Intel with the 
teachings Ahn et al to further provide managing beam recovery in a wireless system.

9.	Claims 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al (USPGUPUB 20200178338) in view of INTEL Corp. (WO 2013/155265; cited by Applicant in IDS filed 3/20/2019; hereafter, INTEL) as applied to claim 1, 16 and 27 above, and further in view of Calcev et al (USPGPUB 20170033858.)

Regarding claim 31 and 32, although AHN is not clear on whether the first apparatus is a user equipment and whether the third apparatus is a different base station, in analogous art, Calcev et al disclose node apparatus wherein the first apparatus can be a UE, and Calcev further disclose that the third apparatus is a different base station (see Fig. 1-5, para: 0021.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing to implement wherein the first apparatus is a user equipment, in 

analogous art, Calcev et al disclose node apparatus wherein the first apparatus can be a UE as taught by Calcev et al with the combined teachings Ahn et al  and INTEL to further provide managing beam recovery in a wireless system.

10. 	Claim 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al (USPGUPUB 20200178338) in view INTEL Corp. (WO 2013/155265; cited by Applicant in IDS filed 3/20/2019; hereafter, INTEL) as applied to claim 1, 16 and 27 above, and further in view of Yuan et al (US PGPUB 20200244337.)

Regarding claim 33 and 34, AHN and INTEL fail to teach wherein the beam failure is a full failure of all serving control channels  or a partial failure of the serving control channels associated with one or more of the first apparatus or the first link; however, in analogous art, Yuan et al teaches via referencing the 3GPP RAN1 #90, that two cases regarding beam failures.  One case associated with beam failure detection is when all serving control channels fail, and another case associated with beam failure detection is when a subset (portion/fraction) of serving control channels fail (see para: 0003.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing to implement wherein the beam failure is a full failure of all serving control channels  or a partial failure of the serving control channels associated with one or more of the first apparatus or the first link as taught by Yuan et al with the combined 


teachings Ahn et al  and INTEL to further provide managing beam recovery in a wireless system.

11. 	Claim 4, 14, 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al (USPGUPUB 20200178338) in view INTEL Corp. (WO 2013/155265; cited by Applicant in IDS filed 3/20/2019; hereafter, INTEL) as applied to claim 1, 16 and 27 above, and further in view of Yi et al (US PGPUB 20190357264.)

Regarding claim 4, 14, 19 and 29, Although AHN and INTEL fail to teach wherein the first link uses a first frequency band and the second link uses a second frequency band, in analogous art, Yi et al teaches utilizing NR band w/r to one channel configuration and LTE band w/r to a second channel configuration (see abstract, para: 0010, 0011, links/channels utilizing different frequency bands.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing to implement wherein the first link uses a first frequency band and the second link uses a second frequency band as taught by Yi et al with the combined teachings of Ahn et al and INTEL to further provide managing beam recovery in a wireless system.

12. 	Claim 5, 15, 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al (USPGUPUB 20200178338) in view of INTEL Corp. (WO 2013/155265; cited by Applicant in IDS filed 3/20/2019; hereafter, INTEL) as applied to claim 1,16 

and 27 above, and further in view of Yi et al (US PGPUB 20190357264) and Hsieh et al (US PGPUB 2011/0170526.)

Regarding claim 5, 15, 20 and 30, although Ahn, Yi and INTEL disclose utilizing mmW and GHz, they all fail to teach wherein the first frequency band is a millimeter wave frequency band and the second frequency band is a sub-6 gigahertz frequency band. However, in analogous art, Hsieh et al disclose a primary link utilizing mmWave frequencies and secondary link utilizing GHz frequencies (see para: 0050, 0052, 0058, first band being mmWave and second band being GHz.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing to implement they all fail to teach wherein the first frequency band is a millimeter wave frequency band and the second frequency band is a sub-6 gigahertz frequency band as taught by Hsieh et al with the combined teachings of Ahn et al, INTEL et al and Yi et al to further provide managing beam recovery in a wireless system.

13. 	Claims  40, 42, 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al (USPGUPUB 20200178338) in view of INTEL Corp. (WO 2013/155265; cited by Applicant in IDS filed 3/20/2019; hereafter, INTEL)  and further in view of Guo et al (US PGPUB 2018/0302889.)



Regarding claim 40, 42, 44 and 46, although Ahn and Intel select one or more beams for communication between the first apparatus and the second apparatus, based 
at least in part on transmitting the beam failure recovery request via the second link, in analogous art, Guo further disclose select one or more beams for communication between the first apparatus and the second apparatus, based at least in part on transmitting the beam failure recovery request via the second link (see Figure, 1, 14 & 16, para: 0041, 0231, 0257, beam identified based on communicating beam fail recovery request via second/another channel/link.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing to implement initiating, a beam failure recovery process, to select one or more beams for communication between the first apparatus and the second apparatus, based at least in part on transmitting the beam failure recovery request via the second link as taught by Guo et al with the combined teachings of Ahn et al and Intel to further provide managing beam recovery in a wireless system.

Allowable Subject Matter
14.	Claims 36 and 37 contain allowable subject matter.
15.	Claim 36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
16.	The following is a statement of reasons for the indication of allowable subject matter:   The prior art fail to teach the particular limitation in combination with all the other limitations of the claim with respect to claim 36, transmit a first beam failure recovery request via the first link based on detecting the beam failure of the first link.  
Claim 37 depend on claim 36, therefore, claim 36 contain allowable subject 
matter as well.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
August 5, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467